Citation Nr: 0816610	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  98-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar degenerative disc and facet disease 
(previously diagnosed as mechanical low back pain), prior to 
October 19, 2007, and in excess of 20 percent since October 
19, 2007.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for patellofemoral 
syndrome, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1974 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In a July 1997 rating decision, the RO granted 
service connection and assigned a 10 percent rating for low 
back pain, effective from September 1, 1996.  The veteran has 
also perfected an appeal from an August 2003 rating decision.  
The case subsequently was transferred to the RO in Waco, 
Texas.
 
With regard to the veteran's increased rating for his 
service-connected lumbar spine disorder, the issue was 
remanded by the Board in August 1999 and December 2004.  
The veteran testified at a Travel Board hearing in May 1999 
and at the Central Office in Washington D.C. in July 2003.  
In a November 2007 rating decision, the RO re-characterized 
the veteran's service-connected back disability as lumbar 
degenerative disc and facet disease and increased the rating 
to 20 percent, effective from October 19, 2007.  
 
The issues of entitlement to service connection for 
hypertension, chronic sinusitis and cervical spine disorder 
and the application to reopen a claim of entitlement to 
service connection for patellofemoral syndrome, left knee, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT
 
1.  Prior to October 19, 2007, the veteran's service-
connected low back disability was manifested by 
characteristic pain without muscle spasm on extreme forward 
bending with loss of lateral spine motion and no more than 
slight limitation of motion of the lumbar spine.

2.  From October 19, 2007, the veteran's low back disability 
is manifested by no more than moderate limitation of motion 
with flexion greater than 30 degrees; and there are no 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to October 19, 2007, the criteria for a rating 
higher than 10 percent for lumbar degenerative disc and facet 
disease, have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5295 
(2002); and Diagnostic Code 5243 (2007).

2.  From October 19, 2007, the criteria for a rating higher 
than 20 percent for lumbar degenerative disc and facet 
disease have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5295 (2002); 
and Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The rating decision on appeal, which awarded service 
connection, a disability rating, and an effective date was 
issued prior to the enactment of the Veterans Claims 
Assistance Act of 2000.  Thus, Section 5103(a) notification 
is not required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him physical examinations, 
obtained medical opinions as to the severity of his lumbar 
spine disorder, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

Factual Background

The veteran filed his claim for service connection for back 
pain in November 1996.  

He underwent a VA examination in January 1997.  He reported 
low back pain that was aggravated by running and prolonged 
standing.  Range of motion testing of the lumbosacral spine 
revealed forward flexion to 70 degrees; backward extension to 
15 degrees; left lateral flexion to 15 degrees; and right 
lateral flexion to 30 degrees.  Rotation to the left was to 
40 degrees and rotation to the right was to 50 degrees.  X-
rays of the lumbosacral spine were nonremarkable.  The 
veteran was diagnosed as having low back pain with normal x-
rays.

By a July 1997 rating decision, the RO granted service 
connection for low back pain and assigned a 10 percent 
disability rating, effective from September 1, 1996.

The veteran testified at a May 1999 hearing that his back 
disability was more severe than currently rated and that he 
should receive a higher rating.  In August 1999, the Board 
remanded the issue for further VA examination.

He was afforded a VA (QTC) examination in November 2001.  
Examination revealed painful range of motion on the 
extremities of flexion.  There was no muscle spasm, weakness, 
or tenderness.  Straight leg raising was negative to 90 
degrees on both the right and the left side.  Range of motion 
testing revealed flexion to 95 degrees; extension to 35 
degrees; lateral deviation to 40 degrees; left deviation to 
40 degrees; right rotation to 35 degrees; and left rotation 
to 35 degree.  There was pain on active flexion at 95 
degrees.  The examiner noted that Deluca issue was not 
present.  The examiner stated that there was no presence or 
degree of any atrophy, weakness, fatigability, instability or 
listing, or degenerative changes or neurological impairment 
with regard to his low back disability.  The veteran's only 
subjective complaints of back pain were when he reached 
maximum flexion.   
 
The veteran testified at a July 2003 Board hearing that the 
severity of his back disability was not accurately reflected 
on the previous VA examination.  The Board remanded the issue 
once again in December 2004 for further VA examination.

VA outpatient treatment records dated from 2003 to 2005 
document ongoing treatment and evaluation for the veteran's 
lumbar spine disability.

The veteran was afforded a VA examination on October 19, 
2007.  He complained of daily mechanical low back pain that 
was primarily on the left lumbar myofascial area.  He stated 
that he experiences flare-ups in pain intensity usually when 
awakening in the morning.  He complained of left leg 
paresthesias and dysesthesias in an S1 radicular pattern on a 
daily basis.  He reported that he has had two days of 
physician prescribed bedrest for this condition in the last 
twelve months.  

Examination of the thoracolumbar spine revealed normal spinal 
curvature.  There was tenderness of the left lumbar 
myofascial region without spasm.  There was tenderness of the 
low lumbar spinous processes and bilateral lumbar 
paravertebral muscles without spasm.  There was no sacroiliac 
joint tenderness and no sciatic notch tenderness.   Sensation 
was intact to light touch for all dermatomes of the bilateral 
lower extremities.  Motor strength was 5/5 for all muscle 
groups of bilateral lower extremities.  There was no muscle 
wasting or atrophy.  Right ankle reflex was absent.  Babinski 
was negative.  Straight leg raising was subjectively positive 
on the right.  Goldthwait's sign was negative.  Range of 
motion testing revealed forward flexion to 60 degrees, both 
pre- and post-repetitive motion.  Extension was to 28 
degrees, pre- and post-repetitive motion.  Left lateral 
flexion was to 20 degrees, pre-repetitive motion and to 24 
degrees, post-repetitive motion.  Right lateral flexion was 
to 10 degrees, pre-repetitive motion and to 18 degrees, post-
repetitive motion.  Left lateral rotation was to 30 degrees 
both pre- and post-repetitive motion.  Right lateral rotation 
was to 30 degrees both pre- and post-repetitive motion.  The 
veteran complained of pain on the extreme of motion in each 
plane.  There was no palpable muscle spasm on forward 
flexion.  There was no apparent weakness, fatigability, or 
loss of coordination during or following 3 repetitions of 
range of motion.  MRI of the lumbar spine revealed partial 
desiccation of discs at L4-L5 and L5-S1 and with a small disc 
protrusion at L4-L5.  There was no spinal stenosis, thecal 
compression, neural foraminal narrowing or nerve root 
impingement.  There were facet degenerative changes of mild 
degree at L5-S1.  The examiner's assessment was lumbar 
degenerative disc and facet disease. 
 
In a November 2007 rating decision, the RO re-characterized 
the veteran's service-connected back disability as lumbar 
degenerative disc and facet disease and increased the rating 
to 20 percent, effective from October 19, 2007.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected lumbar spine disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Such staged 
ratings have been assigned pursuant to Fenderson, as the 
veteran's back symptomatology increased during the appeal 
period.

At the time the veteran filed his claim, service-connected 
lumbosacral strain was evaluated as 10 percent disabling 
under Diagnostic Code 5295 which represented lumbosacral 
strain.   

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).   

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The RO has also rated the veteran's 
lumbar spine disorder under Diagnostic Code 5243.

These amendments included the changes made to the criteria 
used to evaluate intervertebral disc syndrome, which had 
become effective in the previous year.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The criteria for evaluating intervertebral 
disc disease were essentially unchanged from the 
September 2002 revisions, except that the diagnostic code for 
intervertebral disc disease was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.   

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the former criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a 10 percent evaluation contemplated 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the amended Diagnostic Code 5237, lumbosacral strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  According to the General Rating 
Formula, the disability is assessed with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  In pertinent part, a 20 percent rating is 
assigned for disability of the thoracolumbar spine when 
forward flexion is greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or, there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

Intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Prior to October 19, 2007

Before October 19, 2007, the veteran did not meet the 
criteria for a 20 percent rating under the old Diagnostic 
Code 5295 which provided a 20 percent rating for muscle spasm 
on extreme forward bending with loss of lateral spine motion.  
There was no muscle spasm on extreme forward bending with 
loss of lateral spine motion on VA examinations in January 
1997 and November 2001.

As for other potentially applicable Diagnostic Codes, the 
veteran did not meet the criteria for a 20 percent rating 
under the old Diagnostic Code 5292 because moderate 
limitation of the lumbar spine was not demonstrated on VA 
examinations in January 1997 and November 2001.  On VA 
examination in January 1997, range of motion of the spine was 
somewhat limited at 70 degrees of flexion, 15 degrees of left 
lateral flexion and 40 degrees of left rotation.  Additional 
limitation by pain, fatigue, weakness, or lack of endurance 
with repetitive use, was not noted.  On VA examination in 
November 2001, range of motion of the lumbar spine was 
essentially within normal limits.  While there was clearly 
some limited motion at the January 1997 examination, the 
findings do not more nearly approximate or equate to moderate 
limitation of motion of the lumbar, the criteria for the next 
higher rating under the old Diagnostic Code 5292.

The Board further notes that the evidence of record fails to 
demonstrate the types of neurologic symptoms indicative of 
intervertebral disc syndrome that would warrant application 
of Code 5293. 

The Board also finds that assignment of a 20 percent rating 
under the revised rating criteria is not warranted for the 
period from September 2002 (the effective date of the revised 
regulations for intervertebral disc syndrome) or September 
2003 (the effective date of the remainder of the changes to 
the regulations pertaining to rating the back) to October 19, 
2007.  Forward flexion was not shown to be greater than 30 
degrees but not greater than 60 degrees.  At the VA 
examination in January 1997, range of motion of the spine was 
somewhat limited at 70 degrees of flexion, but additional 
limitation by pain, fatigue, weakness, or lack of endurance 
with repetitive use, was not noted.  On VA examination in 
November 2001, range of motion of the lumbar spine was 
essentially within normal limits.  There was also no evidence 
that the veteran's back disability caused incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

Accordingly, prior to October 19, 2007, the criteria for a 
rating higher than 10 percent had not been met.

From October 19, 2007

The veteran's service-connected lumbosacral strain was 
assigned a 20 percent evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5243, effective October 19, 2007.  The 
Board notes that such evaluation was assigned as a result of 
objective findings noted at the veteran's VA examination 
conducted on October 19, 2007.  

Under the old Diagnostic Code 5295, the criteria for a 40 
percent were listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While the veteran does have limitation of motion of 
the thoracolumbar spine, listing of the spine or loss of 
lateral motion has not been found at any time.

The old Diagnostic Code 5292 provided a 40 percent rating for 
severe limitation of motion of the lumbar spine. While the 
veteran does have limitation of motion of the thoracolumbar 
spine, severe limitation of motion is not shown as flexion 
ranges from 0 to 60 degrees and extension ranges from 0 to 28 
degrees.  There is also functional lateral bending and 
rotation.  

As for the revised General Rating Formula for Diseases and 
Injuries of the Spine,  there is no evidence of ankylosis and 
flexion of the thoracolumbar spine is greater than 30 
degrees.  Thus, the criteria for a 40 rating under the 
revised criteria have not been met.

Consideration has been given as to whether a higher rating 
could be assigned for intervertebral disc syndrome.  On 
examination on October 19, 2007, the examiner diagnosed 
lumbar degenerative disc and facet disease.  The Board 
therefore finds that the presence of intervertebral disc 
syndrome has been established.  Nevertheless, there are no 
findings that the veteran experienced any incapacitating 
episodes resulting from intervertebral disc syndrome of at 
least four weeks during the past year to warrant a 40 percent 
rating.  At the October 2007 VA examination, the veteran 
reported only two days of physician prescribed bed rest 
within the prior 12 months.  Thus, the criteria for a 40 
percent rating for intervertebral disc syndrome have not been 
met.  

The evidence of record is negative for objective findings 
consistent with neurological abnormalities.  Accordingly, a 
separate rating based on neurological manifestations is not 
warranted.

Considering the factors affecting functional loss per DeLuca, 
the Board cannot conclude that the overall disability picture 
warrants an evaluation greater than 10 percent prior to 
October 19, 2007, or greater than 20 percent from October 19, 
2007, any time during the appeal period.  Specifically, the 
VA examinations of record show no finding of weakened 
movement, excess fatigability, incoordination, swelling, and 
deformity or atrophy of disuse to warrant a higher rating.  
38 C.F.R. § 4.7. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent prior 
to October 19, 2007, and a rating higher than 20 percent from 
October 19, 2007, for lumbar degenerative disc and facet 
disease.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected low 
back disability, presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for service-
connected lumbar degenerative disc and facet disease, prior 
to October 19, 2007, is denied.

An initial rating in excess of 20 percent for service-
connected lumbar degenerative disc and facet disease, from 
October 19, 2007, is denied.


REMAND

The Board finds that a remand is warranted with respect to 
the veteran's remaining claims of entitlement to service 
connection for hypertension, chronic sinusitis, and  cervical 
spine disorder and his application to reopen a claim of 
entitlement to service connection for patellofemoral 
syndrome, left knee.

In his December 2003 Substantive Appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  A hearing was not scheduled.  In April 
2008, a letter was sent to the veteran asking him to clarify 
whether he still desired a hearing.  In April 2008, the 
veteran responded and indicated that he wanted a hearing 
before a Veterans Law Judge at the RO.
 
Because Travel Board hearings are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a Travel Board 
hearing at the RO at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).  Then, the RO should return the 
claims file to the Board in accordance 
with current appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


